Judgment unanimously affirmed. Memorandum: The showup was permissible because the suspect was apprehended shortly after the report of the crime and was immediately viewed by the victim (see, People v Love, 57 NY2d 1023, 1024; People v Everett, 147 AD2d 896). The fact that defendant was in police custody when the showup was conducted does not invalidate the showup (see, People v Brnja, 50 NY2d 366). The victim’s identification at the showup was reliable because it was based on the suspect’s distinctive clothing and physical characteristics (see, People v Johnson, 137 AD2d 719; People v Meeks, 134 AD2d 290, lv denied 70 NY2d 958; People v Dennis, 125 AD2d 325, lv denied 70 NY2d 645). (Appeal from judgment of Jefferson County Court, Clary, J.—burglary, second degree.) Present—Dillon, P. J., Doerr, Green, Lawton and Lowery, JJ.